Citation Nr: 0028818	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for gastric 
diverticulum with irritable duodenal bulb, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from January 1955 to January 
1959, and from January 1961 to July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied an 
increased evaluation for service connected gastric 
diverticulum with irritable duodenal bulb, evaluated as 10 
percent disabling under Diagnostic Code 7399-7307.  The 
veteran submitted a notice of disagreement in September 1997, 
and the RO issued a statement of the case in October 1997.  
The veteran submitted a substantive appeal in January 1998.  

In July 1999, the Board remanded the case to the RO to 
schedule the veteran for another examination and to 
adjudicate the issue of entitlement to service connection for 
a hiatal hernia.  

In May 2000, the RO denied entitlement to service connection 
for a hiatal hernia.  The veteran has not appealed this 
decision.  


FINDING OF FACT

The veteran's stomach condition is manifested primarily by a 
4-centimeter diverticulum arising off the fundus of the 
stomach with symptoms of chronic gastritis; multiple small 
eroded or ulcerated areas of the stomach are not found.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
gastric diverticulum with irritable duodenal bulb are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.114, Codes 7399-7307 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The claim for an increased rating for the disorder at issue 
was received by the RO in January 1997.  

The veteran underwent a VA examination in May 1997.  Records 
were noted to show a long history of heartburn since the 
1960's, and evidence of a large hiatal hernia with 
significant reflux since 1989.  The veteran reported that his 
symptoms have become worse, requiring the use of antacid 
after every meal.  The veteran reported sour regurgitation; 
he did not note any dysphagia.  The veteran also reported 
experiencing a sensation of queasiness for the past six 
months, which was sometimes relieved by food.  Abdominal 
examination was normal.  The examiner noted that the 
veteran's symptoms related to reflux esophagitis had 
worsened, but that his duodenal diverticulum and irritable 
duodenum were most likely not related to the symptoms.  

Private medical records reveal that upper gastrointestinal 
series were conducted in August 1999.  Such testing revealed 
some mild decrease in the primary peristalsis of the 
esophagus; and a mild sliding-type hiatal hernia, with no 
reflux noted and no evidence of esophagitis.  The gastric and 
duodenal mucosal pattern was normal, without evidence of 
ulcerations or mass lesions; there was a 4-centimeter 
diverticulum arising off the fundus of the stomach.  

On VA examination in August 1999, it was noted that the 
claims folder was reviewed.  The presence of a gastric 
diverticulum and gastric fundus was reported.  It was noted 
that prior to a few months ago, the veteran's only complaint 
was heartburn and reflux, controlled by medication.  This was 
said to be suggestive of gastroesophageal reflux.  It was 
reported that a few months ago, the veteran began having pain 
in his left lower abdomen, extending up toward the 
epigastrium.  It was noted that, since the latter part of 
1996, he had slight looseness of stool, but no change in the 
pattern.  Bowel examination revealed tenderness in the left 
lower quadrant.  There were no masses or guarding.  It was 
noted that the veteran's current problem was most likely 
related to his lower gastrointestinal tract and that it had 
nothing to do with a diverticulum or irritable duodenum.  It 
was further noted that, prior complaints of gastroesophageal 
reflux did not relate to an irritable duodenum or gastric 
diverticulum.  

Private computer tomography of the veteran's abdomen in 
September 1999 revealed the following:  There was a small 
hiatal hernia; the liver was normal; there were several small 
calcifications within the spleen consistent with old 
granulomas; the kidneys, pancreas, and adrenal glands were 
normal.  There were no adenopathy, free fluid, or free air in 
the abdomen.  The examiner's impression was splenic 
granuloma, otherwise unremarkable.  


B. Legal Analysis

The veteran's claim for a higher evaluation of a stomach 
condition is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's gastrointestinal disorder has been evaluated by 
the RO as analogous to hypertrophic gastritis.  Under the 
appropriate Diagnostic Code, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis, identified by 
gastroscope, with small nodular lesions and symptoms.  A 30 
percent evaluation requires multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  38 C.F.R. §§ 4.20, 4.114, Codes 7399-7307.  

The veteran asserts that his stomach condition is more severe 
than currently rated, but this assertion is not supported by 
the objective medical evidence of record.  The veteran's 
symptoms of reflux esophagitis have been adequately 
disassociated from his service-connected gastrointestinal 
disorder, and, as such, are not considered manifestations of 
that disorder.  Further, the disorder is not shown to be 
manifested by multiple small eroded or ulcerated areas of the 
veteran's stomach or of severe hemorrhages to warrant a 
higher rating.  The medical evidence does show that the 
veteran was treated for chronic gastritis, and the presence 
of a mild sliding-type hiatal hernia was noted; however, 
manifestations of the veteran's hiatal hernia may not be 
considered in the evaluation of his stomach condition because 
service connection has been denied for this disorder.  

The veteran's stomach condition is currently evaluated as 10 
percent disabling under Diagnostic Code 7307.  The Board 
notes that the stomach condition is manifested primarily by a 
4-centimeter diverticulum arising off the fundus of the 
stomach, without evidence of ulcerations or eroded areas, and 
with symptoms of gastritis.  In light of all evidence of 
record, the Board finds that the veteran's present level of 
disability does not more closely approximate "multiple small 
eroded or ulcerated areas" of the stomach with symptoms of 
gastritis, which would warrant a 30 percent rating.  In this 
regard the evidence is not in equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be 
applied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The RO has also considered the question of a higher rating 
for the service connected gastrointestinal disorder on an 
extraschedular basis, and has denied an increased rating on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1999).  
The Board has noted that the service connected 
gastrointestinal disorder does not require frequent periods 
of hospitalization, nor does it produce marked interference 
with employment.  As such, a rating in excess of 10 percent 
is not warranted for the service connected gastrointestinal 
disorder on an extraschedular basis.  


ORDER

An increased rating for a gastric diverticulum with irritable 
duodenal bulb is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

